            Case 1:20-cv-01558-LJL Document 18 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X              10/14/2020
                                                                       :
LAVERNE LEONARD,                                                       :
                                                                       :
                                    Appellant,                         :
                                                                       :    20-cv-1518 (LJL)
                  -v-                                                  :    20-cv-1558 (LJL)
                                                                       :    20-cv-6811 (LJL)
HSBC Bank USA, NA, et al.                                              :    20-cv-6806 (LJL)
                                                                       :
                                    Appellees.                         :           ORDER
                                                                       :
---------------------------------------------------------------------- X



LEWIS J. LIMAN, United States District Judge:

        Each of the related cases subject to this order is an appeal of an order of the bankruptcy

court in the same underlying action: 19-12337. There is a pending motion by Appellees in No.

20-cv-1558, at Dkt. No. 9, to consolidate No. 20-cv-1558 and No. 20-cv-1518 (“Motion to

Consolidate”). The motion is opposed by Appellant. In addition, there have been issues noted

by Appellant concerning the filing of Appellant’s brief and supporting exhibits on the public

docket in No. 20-cv-1558, see No. 20-cv-1558, Dkt. Nos. 13-14. As a result of these issues,

Appellee in 20-cv-1558 has not filed a responsive brief, see id. at Dkt. No. 12.

        IT IS HEREBY ORDERED that the Court will hold a conference with the parties to these

related cases by TELEPHONE CONFERENCE on Thursday, October 22 at 4 p.m. At that date

and time the parties are directed to dial the Court’s conference line at: 888-251-2909 (access

code: 2123101).

        At the conference the Court will address the pending Motion to Consolidate and inquire

whether all of these related cases should be consolidated. The Court will also address issues
          Case 1:20-cv-01558-LJL Document 18 Filed 10/14/20 Page 2 of 2




related to documents that have not been filed on the public docket and will set new briefing

schedules to the extent necessary.

       Also pending are motions to stay pending appeal in Nos. 20-cv-1558, at Dkt. No. 17 and

20-cv-1518, at Dkt. No. 11. The motions are unopposed, but they do not contain any argument

or statement other than the bare request for a stay. A district court may consider an application

to stay an order of the bankruptcy court pending an appeal pursuant to Federal Rule of

Bankruptcy Procedure 8007(b). “The legal standard for granting a stay pending appeal of a

bankruptcy court order requires application of the familiar four-factor test: (1) whether the stay

applicant has made a strong showing that [she] is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” In re Platinum Partners Value Arbitrage Fund L.P., 2018 WL 3207119, at *3

(S.D.N.Y. June 29, 2018) (citing Nken v. Holder, 556 U.S. 418, 426 (2009)). However, “[t]he

burden of establishing entitlement to a stay rests with the appellant.” Id. (citing Nken, 556 U.S.

at 433-34).

       Because the Appellant has not made any showing of why a stay is justified under the

relevant factors set forth above, the motions to stay are DENIED without prejudice to renewal.

       The Clerk of Court is respectfully directed to close Dkt. No. 11 in Case No. 20-cv-1518

and Dkt. No. 17 in Case No. 20-cv-1558.


       SO ORDERED.


Dated: October 14, 2020                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
